ON SUGGESTION OF ERROR.
Appellees have suggested that we were in error in holding that Mrs. Sanderson, appellant, is the owner of the stock in the Vicksburg Hospital. Appellant suggests that we erroneously held that she was not entitled to a greater percentage than one-sixth in the assets of the Vicksburg Clinic. We have re-examined the questions again and are satisfied with our conclusions in both respects. However, appellant further suggests that the statement in the original opinion [15 So.2d 513, 514], reading, "At the time of the death of Dr. Sanderson the only assets of the partnership were outstanding accounts receivable, aggregating $108,163.58," is also erroneous. It is suggested that there may be other property of the partnership, such as furniture, fixtures, surgical equipment, instruments, etc. The record contains an agreement of counsel: "That a detailed inventory of the accounts receivable and appraisement thereof was made by Wesley Lominick, W.L. Tucker and George W. Rogers, as appraisers, reflecting as of the date of death of the Decedent that the partnership of the Vicksburg Clinic possessed accounts receivable of the book value of $108,163.58, which were appraised as having a then present *Page 893 
actual value of $28,889.47." In appellant's original brief she said: "An appraisement of its assets was made (T.P. 65) and the appellee W.H. Parsons qualified under the governing statute as Administrator of the partnership assets, posting $30,000.00." The reference in the brief to page 65 of the transcript is to the foregoing agreement, showing that appellant herself designated the accounts receivable as the assets of the partnership. It will be noted that the bond required of the administrator is slightly greater than the appraised value of the accounts receivable. In addition to this, the entire arguments of counsel on both sides on the original appeal proceeded upon the assumption that such bills receivable constituted the entire assets. Therefore, the conclusion that there were no other assets was correct, based upon the record before us. However, the purpose of the decision was the construction of the contract, and not to determine the extent of the assets of the partnership; therefore, if there are other assets, the opinion neither precludes nor concludes the ascertainment and determination of that fact.
Suggestions of error overruled.
Smith, C.J., adheres to the views hereinbefore expressed by him.